17 A.3d 918 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Fred Charles MORAN, Petitioner.
No. 818 MAL 2010.
Supreme Court of Pennsylvania.
April 13, 2011.

ORDER
PER CURIAM.
AND NOW, this 13th day of April 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Did the trial judge abuse his discretion in refusing to grant petitioner's request that the jury be instructed that petitioner cannot be convicted of bribery unless the Commonwealth proves that petitioner acted with criminal intent? Could such an error be harmless in a case where the sole issue was whether petitioner acted with criminal intent?
(2) Was the evidence sufficient to prove beyond a reasonable doubt that petitioner was guilty of bribery under 18 Pa.C.S. § 4701 in the respect that there was inadequate proof that petitioner acted with criminal intent?